MANAGEMENT INFORMATION CIRCULAR May 13, GENERAL PROXY INFORMATION This Circular is furnished in connection with the solicitation of proxies by or on behalf of the management of the Company for use at the Meeting to be held on June 16, 2010 and at any adjournment(s) or postponement(s) thereof.Unless the context otherwise requires, references to the Company include the Company and its subsidiaries.The solicitation will be conducted primarily by mail and may be supplemented by telephone, electronic or other personal contact to be made without special compensation by directors, officers and employees of the Company.The costs of the solicitation will be borne by the Company. The Meeting Materials (as defined below) are being sent to both registered Shareholders and Non-Registered Shareholders (as defined below).If you are a Non-Registered Shareholder, and the Company or CIBC Mellon Trust Company has sent the Meeting Materials directly to you, your name and address and information about your holdings of Shares, have been obtained in accordance with applicable securities regulatory requirements from the relevant Intermediary (as defined below).By choosing to send the Meeting Materials to you directly, the Company, or its agent (and not such Intermediary) has assumed responsibility for (i) delivering the Meeting Materials to you, and (ii) executing your proper voting instructions. Appointment of Proxyholder The purpose of a proxy is to designate persons who will vote the proxy on a Shareholder’s behalf in accordance with the instructions given by the Shareholder in the proxy.The persons whose names are printed in the enclosed form of proxy are officers or directors of the Company. (the “Management Proxyholders”). A Shareholder has the right to appoint a person other than a Management Proxyholder to represent the Shareholder at the Meeting by inserting the name of that individual in the blank space provided in the form of proxy or by completing another acceptable form of proxy.A proxyholder need not be a Shareholder. Voting by Proxy Only registered Shareholders or duly appointed proxyholders are permitted to vote at the Meeting. Shares represented by properly executed and delivered proxies in the accompanying form will be voted or withheld from voting on each respective matter in accordance with the instructions of the Shareholder on any ballot that may be conducted.If there are no instructions provided in respect of any matters, the named individuals will vote FOR the proposed resolutions. The enclosed form of proxy, when properly completed and signed, confers discretionary authority upon the proxyholder(s) named therein with respect to amendments or variations to matters identified in the Notice of Meeting and with respect to other matters which may properly come before the Meeting.At the date of this Circular, management of the Company knows of no such amendments, variations or other matters to come before the Meeting. Completion and Return of Proxy Completed proxies must be deposited at the office of the Company’s registrar and transfer agent, CIBC Mellon Trust Company (“CIBC Mellon”) at Suite 1600, 1066 West Hastings Street, Vancouver, British Columbia, or delivered by facsimile to 604-688-4301, not later than forty eight (48) hours, excluding Saturdays, Sundays and holidays, prior to the time of the Meeting, or any adjournment thereof. Non-Registered Holders Only persons whose name appear on the register of the Company at the close of business on May 3, 2010 as the holders of Shares or their duly appointed proxyholders are permitted to vote at the Meeting. In many cases, however, Shares beneficially owned by a holder (a “Non-Registered Shareholder”) are registered in the name of either: (i) an intermediary, among others, such as a brokerage firm, a bank or trust company; or (ii) a clearing agency (such as CDS Clearing and Depository Services Inc.) in which the relevant Intermediary is a participant.If you purchased your Shares through a broker, you are likely a Non-Registered Shareholder. In accordance with the requirements of National Instrument 54-101 – Communication with Beneficial Owners of Securities of a Reporting Issuer (“NI 54-101”), the Company has distributed copies of meeting materials including Notice of Meeting and this Circular (collectively, the “Meeting Materials”), to the Intermediaries for distribution to Non-Registered Shareholders.The Company will reimburse brokers and other intermediaries for costs incurred by them in mailing Meeting Materials to Non-Registered Shareholders in accordance with the requirements of the Canadian Securities Administrators. Intermediaries are required to forward the Meeting Materials to Non-Registered Shareholders in order to seek their voting instructions in advance of the Meeting.Shares held by Intermediaries can only be voted in accordance with the instructions of Non-Registered Shareholders.The Intermediaries often have their own voting instruction form and mailing instructions.Generally, Non-Registered Shareholders will either: a)be given a form of proxy which has already been signed by the Intermediary (typically by a facsimile stamped signature), which is restricted as to the number of shares beneficially owned by the Non-Registered Shareholder but which is otherwise not completed.Because the Intermediary has already signed the form of proxy, this form of proxy is not required to be signed by the Non-Registered Shareholder when submitting the proxy.In this case, the Non-Registered Shareholder who wishes to submit a proxy should otherwise properly complete the form of proxy and deliver it to CIBC Mellon as provided above; or b)more typically, be given a voting instruction form which is not signed by the Intermediary, but which, when properly completed and signed by the Non-Registered Shareholder and returned to the Intermediary or its designated service company, will constitute voting instructions (often called a “proxy authorization form”) which the Intermediary must follow.Typically, the proxy authorization form will consist of a one page pre-printed form.Sometimes, instead of the one page pre-printed form, the proxy authorization form will consist of a regularly printed proxy form accompanied by a page of instructions which includes a removable label containing a bar code and other information.In this case, in order for the form of proxy to validly constitute a proxy authorization form, the Non-Registered Shareholder must remove the label from the page of instructions and affix it to the form of proxy, properly complete and sign the form of proxy and return it to the Intermediary or its service company in accordance with the instructions of the Intermediary or its service company. In either case, the purpose of these procedures is to permit Non-Registered Shareholders to direct the voting of the Shares which they beneficially own.Should a Non-Registered Shareholder who receives one of the above forms wish to vote at the Meeting in person, the Non-Registered Shareholder should insert the Non-Registered Shareholder’s name in the appropriate blank space provided.In either case, Non-Registered Shareholders should carefully follow the instructions of their Intermediary or its service company, including those regarding when and where the proxy or proxy authorization form is to be delivered. Revocability of Proxies A proxy given pursuant to this solicitation may be revoked at any time before the Meeting by executing a valid form of revocation and delivering it to the head office of the Company being Suite 1100, 1199 West Hastings Street, Vancouver, British Columbia V6E 3T5, at any time up 5:00 p.m. on the lastbusiness day preceding the date of the Meeting, or any adjournment or postponement thereof, or by delivering it to the chair of the Meeting prior to the commencement of the Meeting, or any adjournment(s) or postponement(s) thereof.If you attend the Meeting and vote on a ballot, you will automatically be revoking any valid proxy previously delivered by you.If you attend the Meeting in person you need not revoke your proxy and vote in person unless you wish to do so.A proxy may also be revoked in any other manner permitted by law.Only registered Shareholders have the right to revoke a proxy.Non-Registered Shareholders who wish to change their vote must arrange with adequate prior notice for their respective Intermediaries to revoke the proxy on their behalf. -1- INTEREST OF CERTAIN PERSONS OR COMPANIES IN MATTERS TO BE ACTED UPON Except as otherwise disclosed, to the knowledge of the Company, no director or executive officer since the commencement of the Company’s last completed fiscal year, and no proposed nominee for election as a director, or any associate or affiliate of the foregoing persons, has any material interest, direct or indirect, by way of beneficial ownership of securities or otherwise, in any of the matters to be acted upon at the Meeting other than the election of directors. VOTING SECURITIES AND PRINCIPAL HOLDERS OF VOTING SECURITIES As at May 3, 2010, the record date for the Meeting, 116,021,397 shares were issued and outstanding.Holders of record of Shares at the close of business on May 3, 2010 are entitled to receive notice of and to vote at the Meeting.The holders of Shares entitled to one vote for each Share held.To the knowledge of the directors and executive officers of the Company, as at the record date, there are no persons who beneficially owned, directly or indirectly, or controlled or directed voting securities carrying 10% or more of the voting rights attached to all Shares. A quorum of Shareholders will be present at the Meeting if not less than one Shareholder is present in person or represented by proxy or a duly authorized representative. ELECTION OF DIRECTORS The board of directors of the Company currently consists of seven directors and it is proposed to fix the number of directors at seven and to elect seven directors for the ensuing year. The Company’s board of directors proposes to nominate the persons named in the table below for election as directors of the Company.Each director elected will hold office until the next annual general meeting of the Company or until his or her successor is duly elected or appointed, unless the office is earlier vacated in accordance with the Articles of the Company or the Business Corporations Act (British Columbia). The following table sets out the names of management’s nominees for election as directors, the place in which each is ordinarily resident, all offices of the Company now held by each of them, their principle occupations, the period of time during which each has been a director of the Company, and the number of common shares of the Company beneficially owned by each of them, directly or indirectly, or over which control or direction is exercised, as of the date of this information circular. Name, Jurisdiction of Residence and Position with the Company Principal Occupation, Business or Employment Director Since Number of Securities Beneficially Owned, Directly or Indirectly, or Controlled or Directed Thomas C. Patton Washington, USA President, CEO and Director President of the Company Since 1998 2,314,104 Eugene Spiering British Columbia, Canada Vice President, Exploration and Director Vice President, Exploration of the Company Since 2006 125,790 Lawrence Page, Q.C. British Columbia, Canada Corporate Secretary and Director Lawyer Since 1995 500 Robert Gayton(1) (2) British Columbia, Canada Director Financial Consultant Since 1997 162,546 Tracy Stevenson Utah, USA Chairman and Director Retired Mining Executive Since 2007 101,126 LeRoy Wilkes(1)(2) Colorado, USA Director Retired Mining Executive Since 2006 66,261 John Kerr(1)(2) British Columbia, Canada Director Geological Engineer Since 1993 21,667 (1)Member of the Audit Committee (2)Member of the Corporate Governance, Nomination Compensation Committee. Director biographies can be viewed on the Company’s website at www.quaterraresources.com. Unless otherwise instructed, the persons named in the accompanying form of proxy intend to vote FOR the election of the foregoing individuals as directors until the close of the next annual general meeting of the Shareholders or until their successors are otherwise elected or appointed. -2- Except as otherwise disclosed in this Circular, to the knowledge of the Company, no director: a.is, as at the date of this Circular, or has been, within 10 years before the date of this Circular, a director, chief executive officer or chief financial officer of any company (including the Company) that, i)was subject to an order that was issued while the proposed director was acting in the capacity as director, chief executive officer or chief financial officer; or ii)was subject to an order that was issued after the proposed director ceased to be a director, chief executive officer or chief financial officer and which resulted from an event that occurred while that person was acting in the capacity as a director, chief executive officer or chief financial officer, or b.is, as at the date of this Circular, or has been within 10 years before the date of this Circular, a director or executive officer of any company (including the Company) that, while that person was acting in that capacity, or within a year of that person ceasing to act in that capacity, became bankrupt, made a proposal under any legislation relating to bankruptcy or insolvency or was subject to or instituted any proceedings, arrangement or compromise with creditors or had a receiver, receiver manager or trustee appointed to hold its assets; or c.has within 10 years before the date of this Circular, become bankrupt, made a proposal under any legislation relating to bankruptcy or insolvency, or become subject to or instituted any proceedings, arrangement or compromise with creditors, or had a receiver, receiver manager or trustee appointed to hold the assets of the proposed director. For the purpose of the paragraphs above, “order” means: (i) a cease trade order; (ii) an order similar to a cease trade order; or (iii) an order that denied the relevant company access to any exemption under securities legislation that was in effect for a period of more than 30 consecutive days. a.Southern Silver Exploration Corp. Lawrence Page, Robert Gayton and Thomas Patton, who were directors and/or executive officers of Newcoast Silver Mines Ltd. (now Southern Silver Exploration Corp.) when a Cease Trade Order was issued by the British Columbia Securities Commission on September 30, 2003 and the Alberta Securities Commission on October 23, 2003, for failure to file certain financial information, which Cease Trade Orders were revoked by the British Columbia Securities Commission on October 31, 2003, and by the Alberta Securities Commission on March 25, b.Saturna Beach Estates Ltd. Lawrence Page, a director and President of Saturna Beach Estates Ltd., a private Company formed under the laws of British Columbia, Canada (“SBEL”) which conducts the business of a vineyard and winery.On August 17, 2004, SBEL obtained an Order from the Supreme Court of British Columbia under the provisions of the Companies’ Creditors Arrangement Act (Canada) that allowed SBEL to continue to run its daily business affairs without creditor action during financial reorganization.In June 2005, the financial reorganization was completed and the Order terminated. c.Copper Mesa Mining Corporation LeRoy E.
